        Case 1:20-cv-00097-SPW-TJC Document 27 Filed 03/29/21 Page 1 of 12



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION




  GINA WALKER,DAVID FLEMING,
  and MYRNA FLEMING,                               CV 20-97-BLG-SPW


                       Plaintiffs,
                                                    ORDER ADOPTING
  vs.                                               FINDINGS AND
                                                    RECOMMENDATIONS
  BNSF RAILWAY COMPANY,
  MARK ENGDAHL,and DOES 1-10,

                       Defendants.




        Before the Court are U.S. Magistrate Judge Cavan's Findings and

Recommendations(Doc. 24)on a Motion to Remand filed by Plaintiffs Gina

Walker, David Fleming, and Myma Fleming(Doc. 12). Defendants BNSF

Railway Company, Mark Engdahl, and Does 1-10 timely lodged an objection

(Doc. 25), to which Plaintiffs responded (Doc. 26). For the following reasons.

Judge Cavan's Findings and Recommendations are adopted in full and the matter

shall be remanded to Montana State District Court.


   1.      Background

        Plaintiffs are seeking remand oftheir case back to Montana State District

Court. (Doc 12). This matter was originally filed in the Montana Thirteenth

Judicial District when BNSF,a Delaware corporation with its principle place of

                                          1
Case 1:20-cv-00097-SPW-TJC Document 27 Filed 03/29/21 Page 2 of 12
Case 1:20-cv-00097-SPW-TJC Document 27 Filed 03/29/21 Page 3 of 12
Case 1:20-cv-00097-SPW-TJC Document 27 Filed 03/29/21 Page 4 of 12
Case 1:20-cv-00097-SPW-TJC Document 27 Filed 03/29/21 Page 5 of 12
Case 1:20-cv-00097-SPW-TJC Document 27 Filed 03/29/21 Page 6 of 12
Case 1:20-cv-00097-SPW-TJC Document 27 Filed 03/29/21 Page 7 of 12
Case 1:20-cv-00097-SPW-TJC Document 27 Filed 03/29/21 Page 8 of 12
Case 1:20-cv-00097-SPW-TJC Document 27 Filed 03/29/21 Page 9 of 12
Case 1:20-cv-00097-SPW-TJC Document 27 Filed 03/29/21 Page 10 of 12
Case 1:20-cv-00097-SPW-TJC Document 27 Filed 03/29/21 Page 11 of 12
Case 1:20-cv-00097-SPW-TJC Document 27 Filed 03/29/21 Page 12 of 12
